Exhibit 4.48 THIRTEENTH SUPPLEMENTAL INDENTURE THIRTEENTH SUPPLEMENTAL INDENTURE, dated as of October 23, 2013 (the “Thirteenth Supplemental Indenture”), by and among Akcinė bendrovė SANITAS (Public limited liability company SANITAS), a company continued under the laws of the Republic of Lithuania (“Sanitas”), Valeant Pharmaceuticals International, a Delaware corporation (the “Company”), and The Bank of New York Mellon Trust Company, N.A., a national banking association, as trustee (the “Trustee”). WHEREAS, each of the Company, Valeant Pharmaceuticals International, Inc. (“Parent”), the indirect parent of the Company, and the Subsidiary Guarantors (as defined in the Indenture referred to below) has heretofore executed and delivered to the Trustee an Indenture, dated as of March8,2011 (the “Indenture”), providing for the issuance of 6.50% Senior Notes due 2016 and 7.25% Senior Notes due 2022 (collectively, the “Securities”); WHEREAS, Sanitas agrees to provide a full and unconditional guarantee (the “Guarantee”) of the obligations of the Company under the Securities and the Indenture on the terms and conditions set forth herein; WHEREAS, pursuant to Section 9.1 of the Indenture, the Company, the Trusteeand Sanitas are authorized to execute and deliver this Thirteenth Supplemental Indenture; and WHEREAS, the Company has complied with all conditions precedent provided for in the Indenture relating to the Thirteenth Supplemental Indenture. NOW THEREFORE, in consideration of the foregoing, the parties hereto mutually covenant and agree for the equal and ratable benefit of the Holders as follows: 1.Definitions.Capitalized terms used but not defined herein have the meanings ascribed to such terms in the Indenture. 2.Guarantee.Sanitas hereby agreesto provide a full and unconditional guarantee on the terms and subject to the conditions set forth in the Note Guarantee and in the Indenture including, but not limited to, Article 10 thereof. 3.Effectiveness of Thirteenth Supplemental Indenture.This Thirteenth Supplemental Indenture shall become effective upon the execution and delivery of this Thirteenth Supplemental Indenture by the Company, SanitasI and the Trustee. 4.Indenture Remains in Full Force and Effect.This Thirteenth Supplemental Indenture shall form a part of the Indenture for all purposes and, except as supplemented or amended hereby, all other provisions in the Indenture and the Securities, to the extent not inconsistent with the terms and provisions of this Thirteenth Supplemental Indenture, shall remain in full force and effect. 5.No Recourse Against Others.No stockholder, officer, director or incorporator, as such, past, present or future of Sanitas shall have any personal liability under this Guarantee, the Securities, the Indenture or this Thirteenth Supplemental Indenture by reason of his, her or its status as such stockholder, officer, director or incorporator. 1 6.Headings.The headings of the Articles and Sections of this Thirteenth Supplemental Indenture are inserted for convenience of reference and shall not be deemed a part thereof. 7.Counterparts.This Thirteenth Supplemental Indenture may be executed in any number of counterparts, each of which so executed shall be deemed to be an original, but all such counterparts shall together constitute but one and the same instrument. 8.Governing Law.This Thirteenth Supplemental Indenture shall be governed by, and construed in accordance with, the laws of the State of New York, without regard to principles of conflicts of laws. 9.Trustee Disclaimer.The Trustee is not responsible for the validity or sufficiency of this Thirteenth Supplemental Indenture nor for the recitals herein. [Intentionally Left Blank] 2 IN WITNESS WHEREOF, the parties hereto have caused this Thirteenth Supplemental Indenture to be duly executed as of the day and year first written above. Company: VALEANT PHARMACEUTICALS INTERNATIONAL By: /s/ Howard B. Schiller Name: Howard B. Schiller Title: Executive Vice President and Chief Financial Officer Sanitas: Akcinė bendrovė SANITAS By: /s/ Saulius Žemaitis Name: Saulius Žemaitis Title: General Manager [Signature Page to Twelfth Supplemental Indenture to March Indenture] Trustee: THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. as Trustee By: /s/ Teresa Petta Name: Teresa Petta Title: Authorized Signatory [Signature Page to Twelfth Supplemental Indenture to March Indenture]
